Sullivan, J.
The plaintiff in this case was an infant. On motion of the defendants the proceedings were dismissed, because the prochein amy, by whom the plaintiff prosecuted her suit, had not been admitted by the Court. To reverse that judgment the plaintiff prosecutes this writ of error.
An infant can only sue by guardian or prochein amy, and' unless there be an order admitting the prochein amy, the defendant will not be compelled to plead to the action. The order assigning the prochein amy to prosecute for the infant, is made on the petition of the infant, and with the assent of the person appointed. 2 Saund. 117, f. note 1. Tidd’s Pr. 117. A reason for this practice is, that there may be a person on the record responsible for the costs. In the present case, the defendants, as they had a right to do, refused to plead, and moved the Court to dismiss the proceedings. The plaintiff' did not ask the Court to appoint a next friend to prosecute for her, as she might have done, but *605insisted on prosecuting her suit without such appointment, which she could not do. The Court, therefore, did right in arresting the proceedings.
R. C. Gregory, for the plaintiff.
H. S. Lane and S. C. Willson, for the defendants.

Per Curiam.

The judgment is affirmed with costs.